COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        San Jacinto River Authority v. Michael A. Burney, et al.
Appellate case number:      01-18-00365-CV
Trial court case number:    2018-10744
Trial court:                157th District Court of Harris County

Appellate case name:        San Jacinto River Authority v. Charles J. Argento, et al.
Appellate case number:      01-18-00406-CV
Trial court case number:    2018-10787
Trial court:                151st District Court of Harris County

Appellate case name:        San Jacinto River Authority v. Vicente Medina, et al.
Appellate case number:      01-18-00407-CV
Trial court case number:    2018-10478
Trial court:                151st District Court of Harris County

        In these three appeals, appellant has asserted in its first issue that the district courts lacked
subject-matter jurisdiction over the appellees’ inverse-condemnation claims because, under
Government Code subsection 25.1032(c), the county civil courts at law of Harris County have
exclusive subject-matter jurisdiction over inverse-condemnation claims.
        Appellees have also pleaded statutory-takings claims under Government Code subsection
2007.021(a), which provides in pertinent part: “A suit under this subchapter must be filed in a
district court in the county in which the private real property owner's affected property is
located.”
        The court requests supplemental briefs from the parties on appellant’s first issue. The
supplemental briefs should address, at a minimum, subsection 2007.021(a), this court’s decision
in City of Houston v. Guthrie, 332 S.W.3d 578, 592–93 (Tex. App.—Houston [1st Dist.] 2009,
pet. denied), and the effect, if any, of subsection 25.1032(c) on the subject-matter jurisdiction of
appellees’ statutory-takings claims under subsection 2007.021(a). The supplemental briefs shall
be filed no later than 1:30 p.m. on October 12, 2018.
        It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                   Acting individually  Acting for the Court

Date: October 5, 2018